DETAILED ACTION
Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "the sliding path" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”. 
Claim 1 recites the limitation "the rotation axis" in lines 14 and 17.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  The examiner has interpreted “the rotation axis” as simply “the axis” for purposes of examination.
Claim 2 recites the limitation "the total diameter" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”. 
Claim 2 recites the limitation "the winding" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”. 
Claim 2 recites the limitation "the yarn" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this recitation refers to the non-elastic yarn or the elastic yarn.
Claim 2 recites the limitation "the diameter" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”. 

The term “close" in claim 3 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person may interpret as “close” another may interpret as “far away” such that the metes and bounds of the claim cannot be ascertained.
Claim 3 recites the limitation "the rotating surface" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”. 
Claim 3 recites the limitation "the base" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”. 
Claim 4 recites the limitation "the yarn" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this recitation refers to the non-elastic yarn or the elastic yarn.
Claim 5 recites the limitation "the formed covered elastic yarn" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”. 

Regarding claim 6, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The examiner has interpreted the language following this phrase as optional.
Claim 6 recites the limitation "the vertexes" in line 4 and 6.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”. 
Claim 6 recites the limitation "the middle" in line 6-7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”. 
Claim 10 recites the limitation "the lower portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”. 
Claim 10 recites the limitation "the desired angular speed" in line 10-11.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”. 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 9 is/are rejected under 35 U.S.C. 103 as unpatentable over Morrell et al. (US 20180057972) in view of Menegatto (US 3834143).
Regarding claim 1, Morrell describes a machine for making covered elastic yarns (see Fig. 4), wherein each of the covering units comprises a feeding spool (bobbin 32) of an elastic yarn (elastomeric fiber 16), a feeding system (bobbin 36 and spindle 58, bobbin 50) of a non-elastic yarn (cover yarn 18 rigid or slightly elastic as everything is at least slightly elastic, cover yarn 18 is interpreted as non-elastic), a tensioning member (feed roller 40) of the covered elastic yarn and a collecting bobbin of the covered elastic yarn (roll receiving yarn 12, se Fig. 4), wherein the feeding system of the non-elastic yarn comprises a microspindle (58, 50) which is rotatable about an axis and at least one feeding bobbin (bobbin 36) of the non-elastic yarn (18) separated by and arranged upstream of the microspindle along the sliding path of the non- elastic yarn and arranged external to the rotation axis of the microspindle, said microspindle comprising a channel which is coaxial to the rotation axis for the passage of the elastic yarn (has a channel for receiving the intermediate core 20).

In related art, Menegatto describes a plurality of covering units (see Fig. 1 depicting multiple units).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the system of Morrell to include multiple covering units in order to permit the machine to form more than one strand at a time. 
Regarding claim 3, the machine of Morrell as modified includes wherein the microspindle (58) comprises a lower portion and an upper portion (see Fig. 4 below), a yarn guide feeding ring (first ring guide 38) being arranged close to the lower portion (is “close” inasmuch as claimed) configured so that the non-elastic yarn unwound by the feeding bobbin is kept close to the rotating surface of the microspindle (is closed to 58, extends through), at the base thereof, and therefore may wind about the microspindle (is fully capable of being wound about 58).  

    PNG
    media_image1.png
    423
    465
    media_image1.png
    Greyscale

Regarding claim 4, the machine of Morrell as modified includes wherein the upper portion of the microspindle (58) comprises a flange (see annotated Fig. 4 above), wherein at least one hole (channel would include an upper and lower hole) is made for running the non-elastic yarn (17 includes non-elastic yarn), through which the yarn is caused to pass and therefore to spiral wind about the elastic yarn sliding along the axis.  
Regarding claim 5, the machine of Morrell as modified includes wherein a guide (guide 68) for the formed covered elastic yarn (yarn 12) is arranged between the microspindle (58) and the tensioning member (40).  
Regarding claim 6, the machine of Morrell as modified includes one or more feeding bobbins (bobbin 36), for example four feeding bobbins of respective non-elastic 

    PNG
    media_image2.png
    473
    399
    media_image2.png
    Greyscale

Regarding claim 7, the machine of Morrell as modified includes wherein the feeding bobbins (36) have horizontal, vertical or inclined rotation axis (has vertical rotation axis).  
Regarding claim 9, the machine of Morell as modified describes the limitations of claim 9, but does not explicitly describe wherein the feeding system of the non-elastic 
In related art, Menegatto includes belts 17 that are driven by a suitable drive device located at an end of the machine that drive the spindles (see Fig. 1).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the machine of Morrell to be driven by belts such as in Menegatto in order to permit multiple spindles utilizing a single motor in a simple fashion.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as unpatentable over Morrell et al. (US 20180057972) in view of Menegatto (US 3834143) and Koltze (US 5916117).
Regarding claim 2, the machine of Morrell includes the limitations of claim 2 but does not explicitly describe wherein the microspindle has a diameter which is less than 20 mm and is configured to receive a minimum winding of non-elastic yarn so that the total diameter of the microspindle together with the winding of the yarn is the diameter of the microspindle plus twice the diameter of the covering yarn.  
In related art for yarn forming apparatuses, Koltze describes a yarn carrier that has an exterior diameter of 16 mm to 20 mm (col. 6, ll. 10-25).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the spindle (spindle 58 and bobbin 50, Morrell) such that the bobbin portion is 16 mm to 20 mm as described in Koltze in order to reduce the amount of space utilized in the machine.  The total diameter during use would be close to 16 mm as the spool runs out of thread.  
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as unpatentable over Morrell et al. (US 20180057972) in view of Menegatto (US 3834143) and Baermann (US 3208296).
Regarding claim 10, the machine of Morrell includes a remote drive passing a belt by a line of microspindles (from Menegatto), but does not explicitly describe wherein each microspindle comprises a coupling portion arranged below the lower portion and integral therewith, a tubular magnet being arranged on the coupling portion, wherein a metal belt almost is in contact with the tubular magnet of each of the in-line microspindles so as to exert a magnetic attraction thereon adapted to put the microspindles into rotation at the desired angular speed.
In related art for movement of components via belts, Baermann describes a pulley 16 that is tubular and surrounds an axle, a metal belt (metal screen 30) is almost in contact with the tubular magnet via the belt 10 (see Fig. 3).  That is, the metal belt does not contact the tubular magnet but is prevented from doing so by belt 10.  In the pulley system one pulley is powered by a driving shaft at the belt then pulls the other shaft (col. 1, ll. 21-26).  In the modified version of the machine of Morrell, therefore, the belt would at least pull the microspindles that are not directly spun by a direct-drive motor by exerting a magnetic attraction upon the microspindles including the tubular magnet.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the belt system of Morrell as modified to include the magnetic pulley and metal system of Baermann in order to increase friction, 
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as unpatentable over Morrell et al. (US 20180057972) in view of Hattori (US 6393816).
Regarding claim 1, Morrell describes a machine for making covered elastic yarns (see Fig. 4) , wherein each of the covering units comprises a feeding spool (bobbin 32) of an elastic yarn (elastomeric fiber 16), a feeding system (bobbin 36 and spindle 58) of a non-elastic yarn (cover yarn 18 rigid or slightly elastic as everything is at least slightly elastic, cover yarn 18 is interpreted as non-elastic), a tensioning member (feed roller 40) of the covered elastic yarn and a collecting bobbin of the covered elastic yarn (roll receiving yarn 12, se Fig. 4), wherein the feeding system of the non-elastic yarn comprises a microspindle (58) which is rotatable about an axis and at least one feeding bobbin (bobbin 36) of the non-elastic yarn (18) separated by and arranged upstream of the microspindle along the sliding path of the non- elastic yarn and arranged external to the rotation axis of the microspindle, said microspindle comprising a channel which is coaxial to the rotation axis for the passage of the elastic yarn (has a channel for receiving the intermediate core 20).  
Morrell does not explicitly describe comprising a plurality of covering units.
In related art, Hattori describes a plurality of covering units (see Fig. 10 depicting multiple units).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the system of Morrell to include multiple covering units in order to permit the machine to form more than one strand at a time. 

In related art, Hattori describes wherein each spindle includes a motor A3 (see Fig. 9) and wherein the motor is synchronous with the braking system (col. 6, ll. 61-67).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the machine of Morrell to include the motor configuration of Hattori in order to provide a system that can be made safe, small in size and simplified, having the effect of reducing the costs (Abstract, Hattori). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited that could currently be utilized as anticipatory or obviousness-type references for at least the independent claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732